Third District Court of Appeal
                               State of Florida

                      Opinion filed November 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0058
                       Lower Tribunal No. F20-7390
                          ________________


                       Anthony Alan Williams,
                             Appellant,

                                     vs.

                          The State of Florida,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Carmen
Cabarga, Judge.

      Carlos J. Martinez, Public Defender, and Maria E. Lauredo, Chief
Assistant Public Defender, for appellant.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.